WIGGINTON, Chief Judge.
Pursuant to writ of certiorari issued in this case we review an order rendered by respondent, Florida Board of Pharmacy, revoking the retail drug establishment permit held by petitioner.
Petitioner was charged, tried and found guilty of violating several provisions of the Florida food, drug and cosmetic law.1 It was because of these violations that petitioner’s permit to operate a retail drug business was revoked. The primary thrust of petitioner’s contention is that the evidence on which its conviction is based was seized during the course of an illegal search of its premises by respondent’s agent, which evidence is both legally and factually insufficient to support the order of revocation. Petitioner additionally alleges that the penalty imposed upon it is excessively severe and should be modified.
We have carefully considered the record, the briefs and oral argument of counsel before the bar of this court. Petitioner has failed to clearly demonstrate that in the rendition of its order here assaulted respondent has departed from the essential requirements of law in any of the particulars relied on as grounds for relief.
The writ is discharged and the petition dismissed.
CARROLL, DONALD K., and RAWLS, JJ., concur.

. F.S. Chapter 500, F.S.A.